*384Opinion by
Wilson, J.
In accordance with stipulation of counsel that the merchandise consists of candlestick holders similar in all material respects to those the subject of Mottahedeh Creations, Ltd., et al. v. United States (43 Cust. Ct. 9, C.D. 2095), the claim of the plaintiffs was sustained.
No. 66237. — Shabry Trading Company et al. v. United States, protests 316666-K, etc. (Boston).
Protests Overruled. — When these cases were called for trial, counsel for the plaintiffs submitted on the record, without introducing any evidence in support of the claim. 'Counsel for the defendant moved that the protests he overruled.
Opinion by Wilson, J. There being nothing in the record tending to overcome the presumption of correctness attaching to the classification by the collector, the protests were overruled.